Appeal from an order of the Supreme Court, Erie County (Diané Y. Devlin, J.), entered January 10, 2006 in a personal injury action. The order denied plaintiffs’ motion to set aside the jury verdict on future medical expenses and future pain and suffering.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Scudder, P.J., Martoche, Smith, Peradotto and Pine, JJ.